Plaintiff in error was convicted of the crime of unlawful possession of intoxicating liquor, and his punishment fixed by the court at a fine of $400 and imprisonment in the county jail for a period of five months.
The affidavit was made and the search warrant issued and served on Sunday, the 25th day of August, 1929. No showing was made in the affidavit for the search warrant of an apprehended breach of the peace, or breach of the peace, which would authorize the issuance and service of the writ on Sunday.
In Laub v. State, 49 Okla. Crim. 171, 292 P. 891, this court had this question under consideration, and there held the issuance and service of a search warrant on Sunday void, and the evidence obtained by a search on Sunday inadmissible, where no showing of a breach of the peace, or apprehended breach of the peace, was made to bring it within the exceptions of section 1827, C. O. S. 1921.
For the reason stated, the cause is reversed.